DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an application filed on 02/07/2020.  Claims 1-20 are currently pending and have been examined.

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/19/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 12-20 (Group I) are drawn to a computer-implemented method of analyzing, authenticating and transmitting medical data independent of a server, comprising: transmitting medical data from one or more medical instruments directly to a communication device independent of transmitting the data through a server; developing a patient proxy based upon the medical data; and communicating the patient proxy directly to a mobile device or a workstation in real time, which is within the four statutory categories (i.e. process).

Claims 12-20 (Group I) involve abstract steps, outlined in bold, of a computer-implemented method of analyzing, authenticating and transmitting medical data independent of a server, comprising: transmitting medical data from one or more medical instruments directly to a communication device independent of transmitting the data through a server; developing a patient proxy based upon the medical data; and communicating the patient proxy directly to a mobile device or a workstation in real time.  These steps are directed to the abstract idea of developing and communicating a patient proxy for analysis, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using communicating a developed patient proxy so a clinician and keep track of a patient’s information and interact with a patient regarding their healthcare.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 12-20 (Group I), outlined in italics, of a computer-implemented method of analyzing, authenticating and transmitting medical data independent of a server, comprising: transmitting medical data from one or more medical instruments directly to a communication device independent of transmitting the data through a server; developing a patient proxy based upon the medical data; and communicating the patient proxy directly to a mobile device or a workstation in real time, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving developing and communicating a patient proxy for analysis using generic computer components such as a computer, communication device, mobile device or workstation;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a patient proxy, and sends the proxy to another device using a generic computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention tailors a patient proxy, and provides the patient proxy to a user on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to patients;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a computer, communication device, mobile device or workstation;
Limiting the abstract idea to patient data analysis, because limiting application of the abstract idea to patient data analysis is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely communicates a patient proxy to a mobile device or workstation.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the database to patient data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. transmitting data, developing a proxy, communicating proxy) that are abstract activities previously known to the pertinent industry (i.e. patient data reporting):

[0026] FIG. 1 is a high-level schematic of exemplary server-neutral communications
architecture 1 that collects, aggregates, analyzes, and transmits medical information. Disclosed
embodiments comprise hardware, software and firmware. More particularly, a communication
device 10 (the CLU mentioned above), as described in detail in co-pending U.S. Patent Application
Serial No. 15/962,290, filed April 25, 2018, and hereby incorporated by reference in its entirety,
has a transceiver (not shown) and circuit (not shown) having a communication channel. The device
10 has a processor (not shown) and memory (not shown) in communication with the transceiver
circuit. Typically, embodiments will have one transceiver circuit including one transceiver, but
some embodiments may have a second transceiver circuit.

[0027] Communication device 10 receives medical data from at least one medical instrument
18, which may be equipped with a transceiver or dongle. The medical instrument could be a vital signs monitor 18a, an infusion pump 18b- l, 18b-2, or any other medical instrument that monitors or provides medication or treatment to patients. In the current hospital environment, medical devices (such as infusion pumps) take pertinent patient readings and measurements. In exemplary embodiments, there are three medical instruments or types of instruments 18 (Infusion Pumps, Vital Signs Monitors, and Bed Scales). Of course, there are other bedside treatment and medical devices that can be integrated in the future.

[0028] The CLU or communication device 10 acts as the gateway. Because the purpose of the
CLU is to present practitioners with relevant data quickly, vendor-specific servers do not need to
be used. Instead, because the CLU pushes short-term patient profiles to practitioners, opting for
serverless communications would be one of the most viable methods in pushing data reliably and
in a timely manner. A standard IT server may be implemented as a second failsafe to ensure patient
proxy updates are not lost if an outage occurs; however, it is not essential to the server-neutral
architecture.
[0029] The primary function of communication device 10 is to act as an information
intermediary or gateway in which filtered data from medical instruments 18 can be passed directly
from the medical instruments to the communication device 10 and from the communication device
to a mobile interface. The communication device 10 itself is a microcomputer that has the ability
to receive and transmit data, process and manipulate information, and store it for future use. One
communication device can connect to up to eight medical instruments, and in exemplary
embodiments there will be one communication device per hospital bed. Since practitioners in non ICU wards tend to have up to four or five patients, several communication devices can connect to
one mobile interface; in this manner, medical practitioners can remotely monitor several of their
patients at once.

[0030] To ensure that the information is passed correctly from medical devices 18a, 18b- l, 18b-
2 to the communication device 10, medical devices will first securely establish communication
connections with the communication device. Communication connections can employ a variety of
methods to connect to the communication device 10, methods that include but are not limited to
Bluetooth, Wi-Fi, Cellular, or ZigBee. Once the connection is made, the medical device can begin
to stream data. The information that is passed through any of the aforementioned communication
protocols will correspond to the appropriate transceiver on the communication device's main
circuit board (Bluetooth to Bluetooth, Wi-Fi to Wi-Fi). Communication device 10 will then sort
the information based on the medical instrument provided and develop a short-term profile of a
patient's medical condition. Finally, the communication device 10 will send the data to a
practitioner via a mobile interface (e.g. smartphone, tablet, etc.) to which the he/she can use and
manipulate.

[0031] Though FIG. 1 only shows one communication device 10 connected, several
communication devices can connect to a single practitioner. In this manner, a nurse or doctor can
remotely monitor his or her patients from one mobile screen and in real time. This is one of the
key advantages to a server neutral architecture: with servers in place, practitioners rely primarily
on data that comes from EMRs and medical devices. With the disclosed server neutral architecture
and streamlined data protocols in place, a medical practitioner can keep tabs on multiple patients
without having to be in the room.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient data; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient medical instrument data and communicating a patient proxy to a mobile device or workstation over a network;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of developing and communicating a patient proxy for analysis.

Furthermore, dependent claims 13-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as creating boundary parameters, determining data exceeds boundary parameters, comparing trends to adverse events, sounding alarm when data is outside boundary parameters or medical instrument has stopped functioning, displaying room or bed numbers, displaying vital signs, providing alarms, presenting color scheme for patient progression, same mobile device in communication with multiple communication devices, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 12-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sampath, et al. (US 2010/0234718 A1).

With regards to claim 12, Sampath teaches a computer-implemented method of analyzing, authenticating and transmitting medical data independent of a server, comprising: transmitting medical data from one or more medical instruments directly to a communication device independent of transmitting the data through a server (see at least figure 1C, paragraphs 0043, 0046, 0054, patient medical sensors transmit data directly to a post processing device without the use of a server); developing a patient proxy based upon the medical data (see at least paragraph 0056, post processing device generates waveforms from sensor data, interpreted as patient proxy); and communicating the patient proxy directly to a mobile device or a workstation in real time (see at least figure 1C, paragraphs 0061, 0077, network interface module sends data directly from post processing device to clinicians for real-time viewing of patient physiological parameters on a cell phone, portable or stationary computer).


With regards to claim 13, Sampath teaches the computer-implemented method of claim 12 wherein developing a patient proxy comprises creating one or more boundary parameters for the data and determining whether any data is outside the boundary parameters (see at least paragraph 0033, 0057, physiological data limits and alarm conditions).

With regards to claim 14, Sampath teaches the computer-implemented method of claim 13 wherein developing a patient proxy further comprises creating trends based on the aggregated data and comparing trends to existing adverse event symptoms (see at least paragraph 0056, comparing multiparameter trends to provide early warning alerts prior to alarm event).

With regards to claim 15, Sampath teaches the computer-implemented method of claim 13 further comprising sounding an alarm when selected data is outside pre-determined boundary parameters or a particular medical instrument has stopped functioning, changed its rate, or if a patient may experience an adverse event (see at least paragraph 0056).

With regards to claim 17, Sampath teaches the computer-implemented method of claim 14 further comprising displaying patient vital signs data, other measured metrics, or a patient’s progression relating to a vital sign (see at least figure 3).

With regards to claim 18, Sampath teaches the computer-implemented method of claim 15 further comprising providing a plurality of prioritizable alarms (see at least paragraph 0033, alarm priority).


With regards to claim 20, Sampath teaches the computer-implemented method of claim 12 wherein the communication device comprises a plurality of communication devices, each of the plurality of communication devices collects data from a different medical patient, and each of the plurality of communication devices is in communication with the same mobile device or workstation (see at least figure 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, et al. (US 2010/0234718 A1) in view of Muhsin, et al. (US 2019/0117070 A1).

With regards to claim 16, Sampath fails to teach the computer-implemented method of claim 12 further comprising displaying room numbers or bed numbers corresponding to patients.  Muhsin teaches the computer-implemented method of claim 12 further comprising displaying room numbers or bed numbers corresponding to patients (see at least figure 5).  It would have been obvious to combine the features of Muhsin into Sampath with the motivation of optimizing the monitoring of multiple patient devices into one display to help clinicians be more efficient (Muhsin, paragraphs 0003, 0068).

With regards to claim 19, Sampath fails to teach the computer-implemented method of claim 12 further comprising presenting a color scheme wherein different colors represent how a patient is progressing.  Muhsin teaches the computer-implemented method of claim 12 further comprising presenting a color scheme wherein different colors represent how a patient is progressing (see at least paragraph 0113).  It would have been obvious to combine the features of Muhsin into Sampath with the motivation of optimizing the monitoring of multiple patient devices into one display to help clinicians be more efficient (Muhsin, paragraphs 0003, 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lake, et al. (US 2019/0019573 A1) which discloses a patient care system comprising a medical device (1) for administering a medical treatment to a patient (15a) and a server system (6) configured to receive and transmit data via a communications network (16) to, respectively from users including patients (15a) and health care professionals (15b), the server system further configured to process and store data related to patient care. The server system comprises a database (6c) configured to encrypt and store encrypted data related to patient care, an application server (6b) including patient care software components for disease management (36) and patient information management (32), a communication server (6a) including a web server software application for data transfer through the internet, the patient care software components operable to receive medical device usage data comprising data on the usage of said medical device transferred through the communications network, and further operable to process said medical device usage data in conjunction with patient data (32c) to generate a report (32f) or a plurality of reports related to the treatment of the patient, the reports being accessible remotely via the communications network by registered users of the patient care system as a function of respective roles and privileges of the registered user stored in the server system.

Yuan (US 2021/0327592 A1) which discloses a method for displaying an early warning score, monitoring device and display system are provided. The method includes: within a first period of time, receiving multiple physiological parameters, and obtaining a first group of physiological data; obtaining at least one first total early warning score at a first frequency; within a second period of time, receiving multiple physiological parameters, and obtaining a second group of physiological data; obtaining at least one second total early warning score at a second frequency; and along with the variation of time, sequentially outputting the at least one first total early warning score and the at least one second total early warning score. The monitoring device and system can prompt a medical staff to notice the physical condition of a patient in a timely manner, and improve the monitoring efficiency.

F. Lamberti and B. Montrucchio, "Ubiquitous real-time monitoring of critical-care patients in intensive care units," 4th International IEEE EMBS Special Topic Conference on Information Technology Applications in Biomedicine, 2003., 2003, pp. 318-321, doi: 10.1109/ITAB.2003.1222542.  which is a paper that presents the preliminary results in the development of a framework for ubiquitous monitoring in a Intensive Care Unit environment, which aims at enabling mobile access to real-time bedside monitoring data and to a comprehensive electronic patient's clinical record at any moment in time and from any location, by means of a PDA device capable of secure wireless communications. The main goal of the proposed architecture is to optimise the employment of human resources involved in monitoring activities, while at the same time enhancing the quality of delivered services and improving the level of attention to patients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626